Citation Nr: 0008555	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-13 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion.

2.  Entitlement to service connection for residuals of an eye 
injury.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from November 1965 to May 
1966.  The record also indicates that the veteran had periods 
of active duty for training from August 6, 1966 to August 20, 
1966, from August 6, 1967 to August 19, 1967, from July 28, 
1968 to August 10, 1968, from August 10, 1969 to August 23, 
1969, and from August 1, 1971 to August 14, 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied the veteran's claim of entitlement to service 
connection for a back injury, concussion, and an eye injury.


FINDINGS OF FACT

1.  Medical evidence has not been presented showing that the 
veteran currently has any disability associated with a 
concussion or experiences any claimed residuals of a 
concussion which are related to his service and events 
therein.

2.  Medical evidence has not been presented showing that the 
veteran has a current disability of the left eye and medical 
evidence has not been presented to indicate that the 
veteran's disorders of the right eye were aggravated by 
service and events therein.

3.  The medical evidence shows that the veteran's back 
disorder is a developmental defect.  Medical evidence has not 
been presented indicating that the veteran's back disorder 
was aggravated by service and events therein.  The 
developmental defect is not a disability within the meaning 
of applicable VA legislation.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a concussion is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of an eye injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
residuals of a back injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
Section 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).

Service connection may also be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Typically, service connection may not be allowed for 
congenital or developmental defects.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A congenital disorder, is not a 
disease within the meaning of applicable legislation 
referable to service connection.  38 C.F.R. § 3.303(c).  
However, the VA General Counsel has held that entitlement to 
service connection for a congenital disorder may be allowed 
if the circumstances of a particular case fall within the 
following exceptions: if the congenital disorder initially 
became manifest in service, despite a familial predisposition 
to the disorder; or if a hereditary disease has manifested 
symptoms prior to service, but progresses during service at a 
greater rate than normally expected.  VAOPGCPREC 82-90 (July 
18, 1990).

II.  Factual Background

The veteran's enlistment examination (conducted in November 
1965) is silent as to any preexisting defects or disorders, 
except for the notation that the veteran had defective vision 
in the right eye (20/50 uncorrected).  It was not considered 
disabling.  On his Report of Medical History, the veteran 
also indicated that he had had eye trouble.  The veteran's 
service medical records document numerous automobile 
accidents (in April 1967, in March 1968, in January 1969, in 
April 1969, and in August 1969).  A January 1966 x-ray study 
of the veteran's thoracic spine revealed no radiological 
evidence of bone disease or pathology.  In August 1966, the 
veteran reported that a secondary fuel tank had opened 
causing pressurized gasoline to hit his eyes.  At that time, 
the veteran wished to be evaluated.  It was noted that the 
veteran had first degree burns on his face and eyes and that 
he was given tetracaine for his face and eyes and aspirin.  
The veteran was also told to wear dark glasses for three 
days.  On follow-up later that month, the veteran stated that 
his eyes itched and gummed up.  Physical examination of the 
eyes was negative for pus and inflammation, and his corneas 
were clear.  The veteran was told to continue wearing his 
dark glasses.  A low back injury was noted in March 1968, 
without reference to its cause.  

The service medical records also contain the veteran's April 
1968 annual physical report, which notes that the veteran was 
seen for a backache the previous month.  A July 1968 entry 
reflects the veteran's complaints of right eye vision loss.  
The veteran said that this was due to a gasoline injury in 
August 1966.  The left eye had also been involved.  The 
following month, in August 1968, the veteran returned with 
the same eye complaint.  The eye examination was within 
normal limits, and it was noted that this might be a 
psychophysiological disorder, as the veteran was recently 
fired, had legal action pending against him, and feared that 
he might not pass his civil service test.  The veteran was 
referred for consultation.  No abnormalities were found of 
the media and fundi, and there was no deviation.  Right eye 
esotropia was noted, however.  Entries dated in August 1969 
reflect the veteran's complaints of whiplash.  They also 
indicate that the veteran got gasoline in his right eye and 
that he had decreased vision in that eye.  It was noted at 
that time that the veteran's right eye vision was 20/50.  
When corrected, it was 20/40.  The diagnosis was esotropia 
and amblyopia.  A November 1969 entry recounts the veteran's 
injuries after his cot was pushed out from underneath him the 
previous August.  He had hit his head on the floor and had 
been hit in the jaw.  The veteran's November 1969 annual 
physical references the incident in August 1969, when he was 
kicked from his bed and hit in the jaw.  The report also 
notes that whenever the veteran drank, he had headaches and 
blackouts so he was advised to stop drinking.  A December 
1969 entry references x-ray evidence of a T-12 compression 
fracture.  It was questioned whether this was an old or new 
fracture.  An entry dated in February 1970 reflects the 
veteran's complaint of having had back pain for years, at 
about the T-12 level.  The veteran reportedly sustained a 
compression fracture at T-12 while in boot camp, in 1966.  It 
was noted that this was not documented in the veteran's 
records.  The veteran's June 1971 physical evaluation 
references the veteran's T-12 compression fracture and notes 
that by its history, it was present upon enlistment.  The 
examiner indicated that there was no evidence of disease on 
physical examination, but the defect might be a cause of back 
pain.  The veteran's defective vision was also noted.  The 
veteran's vision in his right eye was 20/40; in his left, it 
was 20/20.  In August 1971, the veteran requested a medical 
board because of his compression fracture at T-12.  At that 
time, it was noted that this trauma had existed prior to the 
veteran's entry into duty.  Subsequent to physical 
examination, the orthopedist stated that an x-ray series of 
the veteran's thoracic spine showed loss of height of the T-
12 body.  The veteran's compression fracture at T-12 was old, 
but he was fit for duty.  The orthopedist commented that the 
compression fracture resulted from forces applied in line 
with the axial skeleton, not from a blow to the back.

The February 1996 VA examination report document the 
veteran's contention that he was beaten up and dumped out of 
his cot, in August 1969.  The veteran stated that he had a 
concussion at that time and was left with intermittent 
headaches and trouble with memory.  The veteran also stated 
that his back began to bother him at that time and that it 
had been stiff ever since.  He was able to work, but his back 
bothered him quite a bit.  The veteran reported that he had 
had a compression fracture at T-12.  Currently, the veteran 
complained of back pain every morning, stiffness when he got 
up and got around, and problems with some childhood memories 
and headaches.  A contemporaneous x-ray study of the 
veteran's lumbosacral spine revealed a borderline anterior 
wedge compression of T-11 and an approximately 50% anterior 
wedge compression of T-12, with mild anterior productive 
changes at these levels.  Minimal lipping was seen along the 
remaining anterior vertebral margins.  The lumbar spine and 
pelvis were otherwise within normal limits.  There was no 
spondylolysis or spondylolisthesis, and the veteran's 
sacroiliac joints appeared intact.  Subsequent to physical 
examination, the diagnoses were status post concussion and 
status post compression fracture T-12, x-ray consistent with 
diagnosis, mild.  The examiner did not comment as to the 
relationship, if any, between the current clinical findings 
and the veteran's service.

With respect to the veteran's right eye, the February 1996 VA 
examination reflects the veteran's report that he got 
gasoline in his eye in 1968.  At that time, the right eye was 
flushed.  The veteran did not remember any other treatment 
received for this incident.  The veteran stated that some 
decreased acuity in that eye was noted on his next physical 
examination.  However, it was noted that the veteran had a 
history of amblyopia in the right eye.  In 1965, records 
showed the veteran's visual acuity to be 20/50 in the right 
eye; it was 20/70 in 1968.  Subsequent to physical 
examination, the recorded impression was small angle 
esotropia, right eye, with amblyopia.  The examiner did not 
comment on the relationship, if any, between the current 
diagnosis and the veteran's service.

Lay statements from two individuals who were also assigned to 
the 4th Tank Battalion, with the veteran, indicate that the 
veteran was subjected to a violent attack by one of his 
sergeants, in the summer of 1968 or 1969.  The veteran was 
apparently dumped from his cot, where he had been sleeping.  
He was then struck once or twice.  The veteran sustained head 
and back injuries during this incident.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for residuals of an in-service 
concussion, eye injury, and back injury.  Indeed, the Board 
acknowledges the many instances documented in the veteran's 
service medical records pertaining to treatment received by 
the veteran for his back and for his eyes (particularly the 
right eye) and the veteran's reports of having been pushed 
from his cot and hit.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's claim must be denied, as it is not well 
grounded as to all three issues on appeal.

With respect to the veteran's claimed residuals of a 
concussion, the Board notes that the record is devoid of any 
pertinent clinical evidence as to a current disability, as a 
residual of an in-service concussion, and any pertinent 
clinical evidence relating the veteran's claimed residuals of 
a concussion to his service and the events therein.  Such 
evidence is necessary for a well grounded claim of 
entitlement to service connection.  See Caluza v. Brown, 
supra.  Here, although the service medical records show that 
the veteran incurred injuries after his cot was pushed from 
underneath him, those same reports show that clinical 
findings throughout service remained normal.  Further, even 
when complaints of headaches and blackouts were recorded, 
those symptoms were attributed to the veteran's excessive 
drinking.  Reference to the in-service altercation was not 
made.  In addition to the foregoing, the Board notes that 
although the only post-service clinical evidence of record, 
the February 1996 VA examination report, shows a diagnosis of 
status post concussion, physical examination was normal.  
Given the foregoing, the record is devoid of any pertinent 
clinical evidence establishing the presence of a current 
disability as a residual of an in-service concussion, and any 
pertinent clinical evidence relating the veteran's claimed 
residuals of a concussion to his service and the events 
therein.  The claim is not well grounded. 

With respect to the veteran's claimed residuals of an eye 
injury in service, the Board initially notes that service 
medical records show that he complained of an eye injury and 
that an impression of small angle esotropia of the right eye 
with amblyopia was noted on recent VA examination.  
Nonetheless, the veteran's claim is not well grounded.  There 
is no medical evidence of record suggesting that the 
veteran's pre-existing defective vision was aggravated by 
service or any events of service or showing that the veteran 
incurred any eye disability as a result of any in-service 
events.  In this case, the record shows that the veteran's 
defective vision was noted upon his entrance examination.  
However, the veteran's vision in his right eye upon entrance 
examination was 20/50 uncorrected and upon examination in 
June 1971, it was 20/40.  As to the veteran's in-service 
complaints that his vision had decreased after he was sprayed 
with gasoline in 1966, the Board notes the numerous notations 
in his service medical records.  Nevertheless, physical 
examination of the eyes, including the right eye, was within 
normal limits.  Further, to reiterate, the veteran's vision 
in his right upon entrance into service was 20/50 
uncorrected; upon separation, it was 20/40.  Thus, the 
service medical records fail to show that the veteran's pre-
existing visual defect increased in severity or that the 
veteran incurred any chronic disability of the eyes during 
that time.  Moreover, the February 1996 VA examination of the 
veteran's eyes is silent as to any diagnosis of residuals of 
an in-service injury to the left eye, and even though it 
reflects the veteran's reports of having been sprayed in his 
eyes with gasoline in service and reports an impression of 
small angle esotropia of the right eye with amblyopia, it 
does not indicate that the veteran's disorder is in any way 
related to service or any events of service.  

The Board also notes that with respect to the veteran's 
amblyopia, service connection may not be allowed for a 
refractive error of the eyes, as it is considered to be a 
congenital or developmental abnormality and not a disease 
within the meaning of applicable legislation referable to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein.

In effect, then, the Board concludes that there is no 
competent clinical evidence of record establishing that the 
veteran currently has a disability of the left eye and that 
there is no clinical evidence of record indicating that the 
veteran's preexisting defective vision was aggravated by 
service or that any current disorder of the right eye was 
incurred in service.  The Board stresses that aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  Also, treatment during service 
for symptoms of a preexisting condition is not sufficient 
evidence of aggravation; there must be objective evidence of 
worsening of the underlying condition.

With respect to the veteran's claimed residuals of a back 
injury, the Board acknowledges that on entrance examination a 
disorder of the back was not noted and that the veteran 
complained of back pain, which was documented in the service 
medical records.  The Board also acknowledges that on recent 
examination, a diagnosis of status post compression fracture 
of T-12, x-ray consistent with diagnosis, mild, was made.  
However, despite the foregoing, the veteran's claim is not 
well grounded.  In this case, the Board initially points out 
that in August 1971, the medical board found that the 
veteran's disability existed prior to service and that the 
compression fracture resulted from forces applied in line 
with the axial skeleton, not from a blow to the back.  As 
such, the veteran's statutory presumption of soundness has 
been effectively rebutted.  See Gahman v. West, 12 Vet. 
App. 406 (1999).  

Because the disorder is a developmental defect that existed 
prior to service, to establish entitlement to service 
connection, medical evidence of in-service aggravation beyond 
its natural progression must be presented.  Here, no such 
evidence has been submitted.  In this case, the record is 
devoid of any competent clinical evidence suggesting that the 
veteran's back disability had increased in severity as a 
result of service and the many events therein.  Additionally, 
the only post-service clinical evidence of record, the 
veteran's February 1996 VA examination report, shows 
essentially normal clinical findings and that the disorder 
was mild.  The examiner qualified the veteran's back as 
status post compression fracture, T-12, and indicated that an 
x-ray study of the veteran's spine was consistent with the 
diagnosis.  Absent medical evidence indicating that the 
veteran's compression of the T12 increased in severity during 
service, the claim of entitlement to service connection is 
not well grounded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Therefore, absent clinical evidence of current residuals of a 
concussion and residuals of a left eye injury, and absent any 
clinical evidence of aggravation of the veteran's pre-
existing right eye injury and back injury, the veteran has 
not submitted a well grounded claim of entitlement to service 
connection for these claimed disorders.  See Caluza v. Brown, 
supra.

In reaching this determination, the Board notes the lay 
statements submitted by the veteran in support of his claim.  
In this respect, the Board finds that they speak to in-
service incurrence, as to the veteran's reports of having 
been dumped from his cot and hit.  Evidence of in-service 
incurrence, however, is only one of the three identified 
requirements for a well grounded claim.  See Caluza v. Brown, 
supra.  There still must be competent clinical evidence of a 
current disability and that the disability was incurred in or 
aggravated by service.  Nothing in the record indicates that 
the two individuals who served with the veteran, and the 
veteran himself for that matter, possess the medical 
expertise necessary to render opinions as to causation and 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions as to causation and diagnosis are 
inadequate.  Id.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the December 1996 
statement of the case and in the April 1997 and November 1997 
supplemental statements of the case, as he was informed of 
the evidentiary requirements of a well-grounded claim.  
Moreover, notwithstanding the veteran's repeated statements 
that he had additional evidence to add to the record, the 
veteran has not provided any indication of the existence of 
additional evidence that would make this claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  Here, the Board notes that 
the veteran was granted numerous extensions, in which to 
submit additional evidence.  To date, no such evidence has 
been received.  The appeal is denied.



ORDER

Entitlement to service connection for residuals of a 
concussion is denied.

Entitlement to service connection for residuals of an eye 
injury is denied.

Entitlement to service connection for residuals of a back 
injury is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 
- 12 -


- 10 -


